Order entered November 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00491-CR

                  KENVAIRIAY JEVERA SMITH, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F20-76131-J

                                    ORDER

      Before the Court is the November 21, 2022 second request of court reporter

Kimberly Xavier to extend the time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by December 19, 2022. We

caution Ms. Xavier that further requests to extend the time to file the reporter’s

record will be disfavored.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE